Name: Commission Regulation (EC) No 2449/95 of 19 October 1995 establishing for 1995 the breakdown for beef imports from the African, Caribbean and Pacific (ACP) States pursuant to Council Regulation (EEC) No 715/90
 Type: Regulation
 Subject Matter: trade;  animal product;  economic geography;  international trade
 Date Published: nan

 20 . 10 . 95 EN Official Journal of the European Communities No L 252/ 1 (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2449/95 of 19 October 1995 establishing for 1995 the breakdown for beef imports from the African, Caribbean and Pacific (ACP) States pursuant to Council Regulation (EEC) No 715/90 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Zimbabwe requested by the other ACP States should be agreed to ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories ('), as last amended by Regulation (EC) No 2484/94 (2), and in par ­ ticular Article 4 (3) thereof, HAS ADOPTED THIS REGULATION : Article 1 Imports of beef from the African, Caribbean and Pacific (ACP) States pursuant to Regulation (EEC) No 715/90 for the 1995 calendar year shall be as follows :  Botswana : 18 916 tonnes,  Kenya :  tonnes,  Madagascar : 7 579 tonnes,  Swaziland : 2 363 tonnes,  Zimbabwe : 10 742 tonnes,  Namibia : 12 500 tonnes. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Article 4 of Regulation (EEC) No 715/90 provides for the breakdown between the ACP States for beef to be imported into the Community and for the possibility, at the request of ACP States which are not able to supply their full quotas, of a different breakdown between those States, up to the limit of 52 100 tonnes ; Whereas, by letter of 25 September 1995, the ACP States concerned requested a transfer of 1 642 tonnes to Zimbabwe for 1995 involving a reduction of 142, 1 000 and 500 tonnes respectively in the quotas for Kenya, Swaziland and Namibia : whereas the transfer to This Regulation shall be binding in its entirety and direcdy applicable in all Member States . Done at Brussels, 19 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 30. 3 . 1990, p. 85. (4 OJ No L 265, 15. 10 . 1994, p. 3.